Appellant was convicted of murder in the first degree, and his punishment fixed at death by electrocution.
On this appeal there is no brief or argument in behalf of appellant, and we are not cited to any error in the trial. There is no bill of exceptions. We have carefully examined the entire record and proceedings, and find that the requirements of the law are affirmatively shown to have occurred in all respects, leading to and during his trial and sentence, and the entire proceeding is shown to be regular and formal. The judgment must be, and it is, affirmed.
The date for the execution of appellant having passed, it is ordered that the sentence be executed as directed by law on the 7th day of August, 1936.
Affirmed.
All the Justices concur.